Citation Nr: 1009640	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-29 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anterior to 
posterior canal stenosis at 
C3 - C4 (cervical spine), status post extensive fusion 
(claimed as neck and back condition).

2.  Entitlement to service connection for residuals of carpal 
tunnel syndrome (CTS), right arm (claimed as a right arm 
disability), to include as secondary to the cervical spine 
disability.

3.  Entitlement to service connection for alcohol dependency 
and alcohol-induced depressed mood, to include as secondary 
to the cervical spine disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.
ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and February 2008 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the appellant's claims.  The October 2006 rating decision 
denied the appellant's claims of entitlement to service 
connection for a cervical spine disability, a right arm 
disability and alcohol-induced depressed mood.  The appellant 
submitted a Notice of Disagreement (NOD) in October 2007.  
The February 2008 rating decision denied the appellant's 
claim of entitlement to TDIU.  The appellant submitted a NOD 
in March 2008.  A Statement of the Case on all of the 
aforementioned issues was issued in September 2008 and the 
appellant timely perfected his appeal in October 2008.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  


In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

Initially, the Board notes that the appellant has been 
diagnosed with a cervical spine disability, a right arm 
disability and alcohol dependency with mood disorder.  
Accordingly, the first elements under Hickson and Wallin have 
been satisfied.

The appellant's service treatment records establish that he 
was in a motor vehicle accident (MVA) in June 1975.  While 
there is no evidence the appellant suffered from right arm 
CTS or a mood disorder in service, the appellant alleges that 
these conditions are secondary to his cervical spine 
disability.

The appellant argues that the VA examinations provided to him 
in September 2006 and November 2008 are inadequate for rating 
purposes.  See Counsel's Statement, January 24, 2008.  The 
Board concurs.  In Barr v. Nicholson, 21 Vet. App. 303, 311-
12 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that when VA provides a veteran with a 
medical examination related to a claim for service 
connection, the examination must be adequate.  

Further, as the Court explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described below, the 
appellant's claims must be remanded for additional VA 
examinations.

Regarding the appellant's claim for a cervical spine 
disability, the appellant argues that the September 2006 and 
November 2008 VA examinations are inadequate for rating 
purposes.  Specifically, the appellant argues that the VA 
examiners did not provide a sufficient explanation of how the 
MVA the appellant suffered in 1979 (post service) caused his 
cervical spine disability when there was no indication his 
neck was injured at that time.  In reviewing the record, the 
Board notes that the September 2006 VA examination report did 
not provide any reasons and bases for how the second MVA 
caused the current cervical disability, when the medical 
records only indicated that the appellant was treated for a 
laceration.  Further, the November 2008 VA examination report 
found the appellant's lumbar spine disability was the result 
of his 1975 in-service MVA, "as a result of the injury to 
the cervical spine."  See VA Examination Report, November 
29, 2008.  These two medical opinions must be reconciled.

Regarding the appellant's right arm disability, the appellant 
argues that while the September 2006 VA examination concluded 
that this disability was the result of the carpal tunnel 
release surgery in 2001, the VA examiner failed to discuss 
the February 2002 VA neurosurgery note, which indicated the 
appellant's right arm and hand symptoms were "probably due 
to his cervical spine pathology."  Review of the September 
2006 VA examination report indicates the VA examiner 
commented that there were no current objective findings of 
cervical spine radiculopathy or myelopathy.  The evidence of 
record establishes that this is a false statement.  A new VA 
examination must be provided to address this neurological 
note and for a proper review of the evidence.

Finally, with regard to the appellant's claim for alcohol 
dependence and mood disorder, the appellant argues that the 
September 2006 VA examiner failed to address the medical 
records that indicated the appellant self-medicates with beer 
for relief of chronic pain.  Further, the appellant argues 
that the VA examiner failed to address his behavioral changes 
immediately prior to his discharge from service and whether 
or not these were early indicators of the current mood 
disorder.  The evidence of record indicates repeatedly that 
the appellant claims he drinks large quantities of alcohol to 
assist him with his chronic pain.  The September 2006 VA 
examination report stated that there was no objective data to 
link the appellant's claimed depression to his neck 
condition.  This statement is patently false.  The VA 
admission in May 2006 clearly indicated that the appellant 
was admitted for detoxification and depression due to his 
chronic pain.  See VA Medical Center Discharge Summary, May 
11, 2006 - May 16, 2006.  Accordingly, a new VA examination 
must be provided to the appellant.

Overall, it is apparent that the appellant's claims file was 
not properly reviewed in conjunction with the VA examinations 
provided in September 2006.  New examinations must be 
provided to the appellant.  See Barr, supra.  The appellant's 
claim of entitlement to TDIU is clearly inextricably 
intertwined with his other claims of entitlement to service 
connection and must also be remanded.



Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided new 
VA examinations for his claimed cervical 
spine, right arm and alcohol dependence 
and mood disorders with appropriate 
experts.  The VA examiners should 
thoroughly review the appellant's claims 
file as well as a copy of this REMAND 
and state this has been accomplished in 
each VA examination report.  

Regarding the appellant's cervical spine 
disability, the VA examiner should 
provide any relevant diagnoses.  
Thereafter, the VA examiner should opine 
whether it is at least as likely as not 
that the appellant's current cervical 
spine disability is the result of his 
time in active duty service.  
Specifically, the VA examiner should 
address the June 1975 MVA and the 
medical treatment thereafter, as well as 
the November 1979 post-service MVA and 
the medical treatment thereafter.

Regarding the appellant's right arm 
disability, the VA examiner should 
provide any relevant diagnoses.  
Thereafter, the VA examiner should opine 
(a) whether it is at least as likely as 
not that the appellant's right arm 
disability is the direct result of his 
time in active duty service and (b) 
whether it is at least as likely as not 
that the appellant's right disability is 
secondary to his cervical spine 
disability.  In particular, the VA 
examiner is requested to address the 
February 2002 VA treatment note which 
noted that the appellant's right arm 
pain with weakness and numbness was 
"probably due to his cervical spine 
pathology."

Regarding the appellant's claim for 
alcohol dependence and mood disorder, 
the VA examiner should provide diagnoses 
of any mental disorders.  Thereafter, 
the VA examiner should opine (a) whether 
it is at least as likely as not that any 
diagnosed mental disorder is the direct 
result of the appellant's time in active 
duty service.  The VA examiner is 
requested to specifically address any 
behavioral changes prior to the 
appellant's discharge from service.  The 
VA examiner is also requested to opine 
(b) whether it is at least as likely as 
not that any diagnosed mental disorder 
is secondary to the appellant's cervical 
spine disability.  The VA examiner is 
requested to specifically address the 
appellant's May 2006 VA hospital 
admission and the notation that he was 
admitted for detoxification and 
depression due to chronic pain.

Each examiner should provide a complete 
rationale for any opinion provided.

2.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

